Appeal from an award to claimant. While working unloading bricks he slipped and strained his right groin, resulting in a right inguinal hernia. Objections raised are that there is no competent evidence to sustain the finding of accidental injury; that there is no medical evidence to support the finding that the accident caused the hernia and that the decision of the Board excusing failure to give written notice is contrary to the. evidence. Claimant himself testified that he suffered the strain and sustained the hernia and there is medical evidence supporting causal relation. The evidence supports the finding that the employer had actual notice of the accidental injuries within thirty days after the occurrence thereof. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.